DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a 371 of PCT/KR2019/000007 which was filed on January 2, 2019.

Drawings
The drawings were received on December 10, 2019.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 10, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. (KR 2017050588 A).
Kang et al. discloses the same membrane type insulation system for a liquid natural gas (LNG) carrier cargo tank, as shown in Figures 15-17, which is comprised of an Invar steel structure, defined as Part #190, having primary and secondary connecting portions for transferring the load of an LNG cargo tank from a transverse corner portion, defined as Part #90, of said LNG cargo tank to an inner wall of a hull, a primary membrane, defined as Part #140, that is connected to said primary membrane connecting portion, as shown in Figure 15, a secondary membrane, defined as Part #140, that is connected to said secondary membrane connecting portion, as shown in Figure 15, and a corrugation finishing membrane made from Invar steel that is connected to said primary and secondary membrane connecting portions in order to seal corrugations at said corner portion, as shown in Figure 15, where said primary and secondary membranes are formed from stainless steel material, and are either a flat type membrane or a corrugation type membrane, as shown in Figure 15.  An insulation box is also disposed at said corner portion, and is comprised of primary and secondary insulation panels, each defined as Part #110, that are disposed on said primary and secondary membranes, as shown in Figure 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in view of Dhellemmes (KR 2001050440 A).
Kang et al., as set forth above, discloses all of the features claimed except for the use of a corner portion of an LNG cargo tank having a 90 degree corner portion, an obtuse corner portion, and an acute corner portion.
Dhellemmes discloses a watertight and thermally insulated LNG cargo tank, as shown in Figures 1-12, which includes a 90 degree corner portion, as shown in Figures 2-3, an obtuse corner portion, as shown in Figure 10, and an acute corner portion, as shown in Figure 10.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize an LNG cargo tank with a 90 degree corner portion, an obtuse corner portion, and an acute corner portion, as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yang et al. (US 7,204,195 and US 7,171,916) and Dhellemmes et al. (US 6,145,690) disclose thermally insulated LNG cargo tanks with corner portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




January 18, 2021


/LARS A OLSON/Primary Examiner, Art Unit 3617